Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1530
                       Lower Tribunal No. 19-29004
                          ________________


                              Denis Lopez,
                                  Appellant,

                                     vs.

            Worldwind Investment Group, LLC, et al.,
                                 Appellees.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Denis Lopez, in proper person.

     Andrew M. Kassier, P.A., and Andrew M. Kassier, for appellees.


Before FERNANDEZ, C.J., and LOGUE, and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150 (Fla. 1979); Ledo v. Seavie Res., LLC, 149 So. 3d 707 (Fla. 3d DCA

2014) (“Since Ledo was sanctioned for his own failures to comply with court

orders while he was acting pro se, Kozel has no application here. See Ham,

891 So.2d at 496 (confirming that Kozel addresses whether a dismissal with

prejudice is a warranted response to an attorney's behavior”). Rather, this

matter falls within the Mercer /Ham rubric, which mandates a determination

and findings of willful or deliberate disregard of a court’s authority[.]”).




                                        2